     Case 2:19-cv-02167-WBS-CKD Document 37 Filed 09/14/20 Page 1 of 9

1

2

3

4

5

6

7

8                         UNITED STATES DISTRICT COURT
9                        EASTERN DISTRICT OF CALIFORNIA
10                                 ----oo0oo----
11

12   COLFAXNET, LLC,                          No.2:19-cv-2167 WBS-CKD
13                 Plaintiff,

14         v.                                 MEMORANDUM AND ORDER RE:
                                              PLAINTIFF’S OBJECTIONS TO
15   CITY OF COLFAX,                          DISCOVERY ORDER OF MAGISTRATE
                                              JUDGE DELANEY DATED AUGUST
16                 Defendant.                 19,2020
17

18                                 ----oo0oo----

19              Plaintiff ColfaxNet, LLC (“Plaintiff”), brought this

20   action against Defendant City of Colfax (“Defendant”) alleging

21   violations of the Federal Telecommunications Act (“FTA”), 47

22   U.S.C. § 332(c)(7)(B) and 47 U.S.C. § 1455, and its implementing

23   regulations codified at 47 C.F.R. § 1600.        Plaintiff seeks

24   declaratory and injunctive relief in the form of a court order

25   stating that the defendant violated the FCA and mandating that

26   the defendant issue the requisite permits for plaintiff to

27   proceed with the placement, construction, and/or modification of

28   the ColfaxNet wireless service facilities proposed in the
                                          1
     Case 2:19-cv-02167-WBS-CKD Document 37 Filed 09/14/20 Page 2 of 9

1    applications.    (See generally Compl. (Docket No. 1).)        Plaintiff
2    additionally requests that the court hear and decide this action
3    on an expedited basis pursuant to 47 U.S.C. § 332(c)(7)(B)(v).1
4    Before the court is the “Objection of Plaintiff ColfaxNet, LLC to
5    Discovery Order of Magistrate Judge dated August 19, 2020.”
6    (“Objections”) (Docket No. 31.)
7    I.    Factual and Procedural Background
8               On October 25, 2019, plaintiff ColfaxNet, LLC,
9    (“Plaintiff”) brought this action against defendant City of
10   Colfax (“Defendant”) alleging violations of the Federal
11   Telecommunications Act (“FTA”), 47 U.S.C. § 332(c)(7)(B) and 47
12   U.S.C. § 1455, and its implementing regulations codified at 47
13   C.F.R. § 1600.     Plaintiff alleges in its operative complaint that
14   the defendant: (i) did not act on plaintiff’s request to modify
15   an existing wireless communication facility within a reasonable
16   period of time, (ii) failed to draft a written denial of the
17   plaintiff’s request supported by a written record, (iii)
18   improperly considered radio frequency emissions in issuing the
19   denial of plaintiff’s request, (iv) unlawfully prohibited
20   plaintiff from providing service, and (v) unlawfully denied
21   plaintiff’s eligible facilities request. (See generally Compl.
22   (Docket No. 1).)
23              The parties filed a Rule 26(f) discovery plan on
24   February 18, 2020, which contemplated discovery cut-offs and
25

26
           1   Plaintiff has not stated what time frame is required by
     the statute and has not cited any cases explaining what
27   “expedited review” means or the timeline anticipated in these
     cases. Defendant does not appear to have even acknowledged this
28   requirement.
                                     2
     Case 2:19-cv-02167-WBS-CKD Document 37 Filed 09/14/20 Page 3 of 9

1    limitations.    Specifically, the parties expected to “propound up
2    to 20 each of Interrogatories, Requests for Admission, and
3    Requests for Production” and to “take up to eight percipient
4    witness depositions, including Party depositions, each.”            (See
5    Joint Status Report at 3) (Docket No. 7.)        The plan did not state
6    that the matter should be solely decided on the administrative
7    record.   (See generally Joint Status Report.)
8               Defendant served plaintiff with requests for
9    written discovery on April 16, 2020.       (Joint Statement Re:
10   Discovery Disagreement at 2 (“Joint Statement”) (Docket No. 25.)
11   Defendant served plaintiff with notices of deposition for the two
12   principals, Corey and Lynele Juchau, on May 6, 2020.
13   (Declaration of Mark Epstein in Support of Mot. to Compel at ¶ 4
14   (“Epstein Decl.”) (Docket No. 16).)       After receiving two courtesy
15   extensions from defendant to respond to the written discovery,
16   plaintiff objected to each discovery request made by defendant.
17   (Id.)   Nearly every objection included the following, or
18   substantially similar statement: “To the extent the request seeks
19   information beyond the administrative record that is subject to
20   review in this case, it is overbroad, unduly burdensome, and has
21   no relevance to the claims or defenses raised.”         (See generally
22   id. at Ex. K–N.)     Plaintiff’s counsel also informed defendant
23   that they wished to put off the depositions because the motion
24   for summary judgment would be dispositive and resolve the case
25   without the need for those depositions.        (Id. at ¶ 9).
26              Defendant filed a Motion to Compel Plaintiff’s
27   Responses to Written Discovery, Production of Documents, and
28   Appearance at Deposition on July 10, 2020.        (“Mot. to Compel”)
                                          3
     Case 2:19-cv-02167-WBS-CKD Document 37 Filed 09/14/20 Page 4 of 9

1    (Docket No. 15).     The hearing on that motion was set for August
2    12, 2020 before Magistrate Judge Delaney.        (See id.)     Plaintiff
3    filed for summary judgment on August 3, 2020, more than three
4    weeks after defendant moved to compel discovery.           (See Pl.’s Mem.
5    in Supp. of Summ. J (“MSJ”) (Docket No. 22-1).)        2   The parties
6    submitted their Joint Statement regarding the discovery dispute
7    only two days later, on August 5, 2020.        (See generally Joint
8    Statement.)
9               On August 19, 2020, Judge Delaney issued an order
10   granting defendant’s Motion to Compel Discovery Responses and
11   ordering Plaintiff to respond to defendant’s written discovery
12   within 30 days and present ColfaxNet’s principals for deposition
13   within 90 days.    (Order Granting Mot. to Compel Discovery
14   Responses at 10 (“Order”) (Docket No. 27).)         Judge Delaney
15   awarded defendant’s attorney’s fees, ruling that “plaintiff
16   unreasonably and without justification refused to respond to
17   discovery in this matter.”      (See Order at 9.)     Plaintiff
18   requested reconsideration of Judge Delaney’s order on September
19   2, 2020.   (See generally Objections.)       Defendant replied to that
20   request on September 9, 2020.      (See Df.’s Opp. to Pl.’s
21   Objection/ Request for Reconsideration of Discovery Order (“Reply
22   to Objections”) (Docket No. 34).)
23   II.   Discussion
24              A party seeking reconsideration of the Magistrate
25

26
           2   Plaintiff ColfaxNet has not moved for summary judgment
     on two counts in their complaint (denial not based on substantial
27   evidence and effective prohibition of wireless service.) (See
     Reply Brief of Plaintiff ColfaxNet, LLC in Support of Motion for
28   Summary Judgment at 2) (Docket No. 30).)
                                     4
     Case 2:19-cv-02167-WBS-CKD Document 37 Filed 09/14/20 Page 5 of 9

1    judge’s ruling shall file a request for reconsideration by a
2    Judge and serve the Magistrate Judge and all parties.          See Loc.
3    R. 303(c).    Such request shall specifically designate the ruling,
4    or part thereof, objected to and the basis for that objection.
5    Id.   “The standard that the assigned Judge shall use in all such
6    requests is the ‘clearly erroneous or contrary to law’ standard
7    set forth in 28 U.S.C. § 636(b)(1)(A).” See Loc. R. 303(f); See
8    Fed. R. Civ. P. 72(a).
9               Federal Rule of Civil Procedure 26(b)(1) states that
10    unless otherwise limited by court order, “parties may obtain
11    discovery regarding any nonprivileged matter that is relevant to
12    any party’s claim or defense and proportional to the needs of
13    the case.” Fed. R. Civ. P. 26(b)(1).       Information within the
14    scope of discovery “need not be admissible in evidence to be
15    discoverable.”    Id.   The Court is vested with broad discretion
16    to manage discovery.     See Hunt v. County of Orange, 672 F.3d
17    606, 616 (9th Cir. 2012); Survivor Media, Inc. v. Survivor
18    Prods., 406 F.3d 625, 635 (9th Cir. 2005).
19              First, plaintiff claims that the Magistrate Judge
20   focused solely on ColfaxNet’s contentions that no discovery was
21   necessary or appropriate due to the pending motion for summary
22   judgment and that defendant’s discovery requests were improper
23   because they sought information beyond the administrative record.
24   (See Objections at 3.)     Plaintiff argues that because of this,
25   the Magistrate Judge did not consider or require defendant to
26   demonstrate relevance, proportionality, or any of the other
27   factors governing the permissible scope of the discovery requests
28
                                          5
     Case 2:19-cv-02167-WBS-CKD Document 37 Filed 09/14/20 Page 6 of 9

1    under Federal Rule of Civil Procedure 26(b)(1).3         (See id.)
2    Defendant contends that its discovery requests fall well within
3    the proper scope of Federal Rule of Civil Procedure 26(b)(1)
4    because they seek to compel plaintiff to produce the basic and
5    non-privileged information upon which it bases its claims against
6    defendant in this case.      (See Reply to Objections at 3.)
7               Plaintiff’s argument is without merit because Judge
8    Delaney specifically stated that “the parties can assume that the
9    court has determined that any objection not discussed in this
10   order has been overruled because it is too general or otherwise
11   meritless.”    (See Order at 3.)     Thus, the fact that the
12   Magistrate Judge did not specifically detail whether each request
13   satisfied each element of Rule 26(b)(1) does not indicate that
14   she disregarded plaintiff’s arguments as to the relevance of the
15   discovery requests or whether such requests were unduly
16   burdensome under Rule 26(b)(1).
17              Plaintiff additionally objects to the Magistrate
18   Judge’s Order on the basis that defendant has not cited to any
19   piece of discovery relevant to any of the four counts moved for
20   on the Motion for Summary Judgment. (See Objections at 3–4.)
21   Although this issue is relevant to the question of whether the
22
           3   Although plaintiff criticizes the Magistrate Judge for
23   allegedly not ruling as to whether each of defendant’s discovery
     requests were proportional to the needs of this case, in the
24   entire Joint Statement submitted to the Magistrate Judge, which
     totals 131 pages, plaintiff never even mentions the word
25   proportional in their objections to defendant’s requests.
26   Instead, plaintiff repeats variations of their boilerplate
     objection that to the extent that information is sought beyond
27   the administrative record it is “overbroad, unduly burdensome and
     has no relevance to the claims or defenses raised.” (See
28   generally Joint Statement.)
                                     6
     Case 2:19-cv-02167-WBS-CKD Document 37 Filed 09/14/20 Page 7 of 9

1    court’s ruling on the pending summary judgment motion should be
2    postponed until defendant receives discovery pursuant to Federal
3    Rule of Civil Procedure 56(d), it has no bearing on the issue
4    here.4     The defendant is clearly entitled to take discovery
5    “regarding any nonprivileged matter that is relevant to any
6    party’s claim or defense.”      Fed. R. Civ. P. 26(b)(1).
7                 Finally, plaintiff objects to the Magistrate Judge’s
8    award of attorney’s fees to defendant.        Under Federal Rule of
9    Civil Procedure 37(a)(5)(A), if a motion to compel is granted,
10   the court must require the party whose conduct occasioned the
11   motion “to pay the movant’s reasonable expenses incurred in
12   making the motion, including attorney’s fees.”         Fed. R. Civ. P.
13   37(a)(5)(A).     The court must not award attorney’s fees if:
14      (i)       the movant filed the motion before attempting
                  in good faith to obtain the disclosure or
15
                  discovery without court action;
16
        (ii)      the opposing party’s nondisclosure, response,
17                or objection was substantially justified; or

18      (iii)     other circumstances make an award of expenses
                  unjust.
19
20   Fed. R. Civ. P. 37(a)(5)(A).
21         4   Moreover, plaintiff’s claim that the discovery sought
22   does not touch on any of the issues which are the subject of the
     motion for summary judgment lacks support. As just one example,
23   plaintiff claims that the city failed to approve the ColfaxNet
     eligible facilities request in violation of 47 U.S.C. § 1455 and
24   47 C.F.R. §1.6100. (MSJ at 11.) One of defendant’s defenses is
     that ColfaxNet’s proposed tower was not an “eligible facilities
25   request.” (Def.’s Mem. in Opp. of Mot. for Summ. J. at 18)
26   (“Opp. to MSJ” (Docket No. 28).) Defendant’s Interrogatory No.
     11 goes directly to this request and defense and seeks to
27   discover the facts upon which plaintiff bases this assertion.
     (See Joint Statement at 37.)
28
                                          7
     Case 2:19-cv-02167-WBS-CKD Document 37 Filed 09/14/20 Page 8 of 9

1               None of these exceptions apply here.        First, the
2    defendant attempted to resolve the discovery dispute before
3    bringing the matter to the court.        The parties met on June 4,
4    2020 via Zoom to meet and confer and resolve all pending
5    discovery disputes.     (See Epstein Decl. at ¶ 16.)      Second,
6    plaintiff’s objections and response to defendant’s discovery
7    requests were not substantially justified.        As Judge Delaney
8    points out, “[p]laintiff was afforded multiple opportunities to
9    inform defendant of its position, but instead decided to rest on
10   its boiler-plate objections.”      (See Order at 9.)     That these
11   boilerplate responses and objections by the plaintiff were
12   inadequate and deficient seems evident to even the plaintiff, as
13   they felt the need to include expanded rationales for their
14   objections in their Objections to Judge Delaney’s Order.            (See
15   Objections at 9–22.)     Third, there are no other circumstances
16   that make an award of expenses unjust.        Plaintiff points out that
17   they are a very small company, owned and managed by a husband and
18   wife.   (See Objections at 7.)     However, had plaintiff produced
19   the discovery that they previously agreed to in a timely and
20   adequate fashion, the expense of these motions could have been
21   avoided.
22              Accordingly, because plaintiff has not demonstrated
23   that the Magistrate Judge’s decision to compel plaintiff to
24   comply with defendant’s discovery requests was “clearly
25   erroneous” or “contrary to law” as required under Local Rule
26   303(g) and Federal Rule of Civil Procedure 72(a), plaintiff’s
27   request for reconsideration of the Magistrate Judge’s order is
28   hereby DENIED.    Plaintiff is ORDERED to comply with the
                                          8
     Case 2:19-cv-02167-WBS-CKD Document 37 Filed 09/14/20 Page 9 of 9

1    Magistrate Judge’s Order (Docket No. 27) within 30 days from the
2    date of this Order.
3    Dated:   September 14, 2020
4

5

6

7

8

9

10

11

12

13

14

15

16

17

18

19
20

21

22

23

24

25

26

27

28
                                          9
